In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00155-CR
        ______________________________


     GERALD DEWAYNE BUTLER, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 188th Judicial District Court
                Gregg County, Texas
              Trial Court No. 36302-A




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

            Gerald DeWayne Butler was convicted of aggravated robbery in four separate

prosecutions, for multiple robberies of different victims, occurring on three different dates.

Those convictions are all presently before this Court on appeal. A fifth robbery involving a

shooting was prosecuted earlier, and that conviction was appealed to this Court. (All five

robberies occurred during the span of six weeks.) Our opinion affirming the conviction on the

fifth robbery issued on November 12, 2009.1 By agreement with the State and the trial judge,

issues that were litigated in the first prosecution concerning a pretrial motion to suppress could

also be brought forward as issues in his four current appeals.

            In this case, Butler appeals from his conviction on his plea of guilty pursuant to a plea

agreement that granted him the right of appeal from pretrial hearings. He was convicted of

aggravated robbery, with a deadly weapon finding, and sentenced to twenty years’ imprisonment,

to run consecutively with his other convictions.

            Butler raises three points on appeal wherein he alleges: (1) the court erred by denying his

motion to suppress evidence; (2) the court erred by not suppressing his confession based on the

violation of his right to exculpatory evidence under Brady 2 ; and (3) the court erred by not

suppressing his confession on constitutional grounds because he was not advised that he was being

recorded.

1
    Butler v. State, 300 S.W.3d 474 (Tex. App.––Texarkana 2009, pet. ref’d, untimely filed).
2
    Brady v. Maryland, 373 U.S. 83 (1963).

                                                            2
       Because the issues raised in each appeal, and the facts underlying each appeal are identical,

for the reasons stated in our opinion dated this day in Butler v. State, cause number

06-09-00150-CR, we likewise in this appeal affirm the judgment of the trial court.




                                             Josh R. Morriss III
                                             Chief Justice

Date Submitted:       July 6, 2010
Date Decided:         July 20, 2010

Do Not Publish




                                                 3